Citation Nr: 0726100	
Decision Date: 08/21/07    Archive Date: 08/29/07	

DOCKET NO.  94-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
pheochromocytoma (PCC) with hypertension (HTN). 

2.  Entitlement to an evaluation in excess of 10 percent for 
peptic ulcer disease (PUD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1975 to August 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The case has been previously 
remanded by the Board on multiple occasions for compliance 
with procedural due process, VCAA, adequate VA examinations, 
and additional evidence forwarded to the Board without 
waiver.  All action on previous remands has now been 
completed in full, and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  At all times during the pendency of this appeal, the 
veteran's PCC with HTN is shown to result in diastolic blood 
pressure predominantly at 100 or less, but the veteran is 
shown to require continuous medication for control, with no 
crises but routine stomach pain and fatigability.

3.  At all times during the pendency of this appeal the 
veteran's PUD is shown to result in continuous moderate 
manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for PCC with HTN have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.951, 3.957, 4.1, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.104, Diagnostic Code 7101, 4.120, 
Diagnostic Code 7911 (before and after amendments in 1996) 
(2006).  

2.  The criteria for a 20 percent evaluation for PUD have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.114, 
Diagnostic Code 7305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

These claims were initiated, first adjudicated by the RO, and 
initially remanded by the Board prior to the adoption of 
VCAA.  However, the Board specifically remanded the appeal in 
September 2001 for VCAA compliance.  Thereafter, the veteran 
was provided formal VCAA notice in September 2001 which 
informed him of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  

It is clear in this case that all relevant available evidence 
has been collected for review.  The veteran's extensive four-
volume claims folder includes service medical records, 
private medical records, VA medical records, and numerous VA 
and private examinations and diagnostic studies relevant to 
the issues on appeal.  This case has twice been remanded by 
the Board specifically to obtain additional examinations with 
specific diagnostic studies based upon the complexity of the 
medical issues presented in this appeal.  The veteran himself 
has forwarded records of his private medical treatment and 
evaluation.  All-known available evidence has been collected 
for review and the evidence on file does not suggest nor does 
the veteran argue that there remains any additional 
outstanding evidence which has not been collected.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

The evaluation of the same disability or symptoms therefrom 
under various diagnoses must be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  This is the rule against 
pyramiding of VA disability compensation evaluations.  
38 C.F.R. § 4.14.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but he anatomical 
localization and symptomatology are closely analogous.  This 
is the rule allowing analogous ratings.  38 C.F.R. § 4.20.  

The veteran's duodenal ulcer has long been evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7305.  Ulcer which is mild 
with recurring symptoms once or twice yearly warrants a 
10 percent evaluation.  Ulcer which is moderate with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations warrants a 20 percent evaluation.  
Ulcer which is moderately severe with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year warrants a 
40 percent evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

There is not a diagnostic code for pheochromocytoma (PCC).  
PCC is a disease resulting in the formation of tumors in the 
adrenal glands on top of each kidney.  Because such tumors 
may affect the endocrine system of the kidneys, the veteran's 
PCC has been rated by analogy to Addison's disease (adrenal 
cortical hypofunction).  The criteria which were in effect at 
the time this claim was initiated provided that Addison's 
disease which was well-established with fewer than three 
crises or less than five episodes of lesser symptomatology 
during any previous year, or with symptoms such as weakness 
and fatigability, including continuous medication for control 
warranted a 20 percent evaluation.  The next higher 
40 percent evaluation required three crises substantiated 
during any previous year, or episodes of lesser symptoms 
manifested by vomiting, diarrhea, hypotension and marked 
weakness occurring five or more times during any previous 
year.  

Amendments made effective in 1996 for evaluation of Addison's 
disease did not significantly change the criteria for 
compensable evaluations, but resulted in more detailed 
explanations of that criteria.  Changes made in 1996 included 
the definition of an Addison "crises" consisting of the rapid 
onset of peripheral vascular collapse (with acute hypotension 
and shock), with findings that may include:  Anorexia; 
nausea; vomiting, dehydration; profound weakness; pain in 
abdomen, legs, and back; fever; apathy, and depressed 
mentation with possible progression to coma, renal shutdown, 
and death.  An Addison "episode" for VA purposes is a less 
acute and less severe event than a crisis, and may consist of 
anorexia, nausea, vomiting, diarrhea, dehydration, weakness, 
malaise, orthostatic hypotension, or hypoglycemia but no 
peripheral vascular collapse.  As required in the superseded 
criteria, a 20 percent evaluation was warranted for one or 
two crises during the past year, or two to four episodes 
during the past year, or weakness and fatigability or 
corticosteroid therapy required for control.  The next higher 
40 percent evaluation requires three crises during any 
previous year, or five or more episodes during any previous 
year.  38 C.F.R. § 4.120, Diagnostic Code 7911 (before and 
after 1996 amendments).  

Hypertensive vascular disease (HTN), warrants a 10 percent 
evaluation for diastolic pressure predominantly at 100 or 
more, or systolic pressure predominantly at 160 or more, and 
is the minimum evaluation for an individual requiring 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure predominantly at 110 or more, or 
systolic pressure predominantly at 200 or more.  HTN means 
diastolic blood pressure predominantly at 90 or more, or 
systolic pressure predominantly at 160 or more.  Compensable 
evaluations require confirmed readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

A grant of service connection for disease or injury, in 
effect for ten or more years will not be severed, except upon 
a showing of fraud in the original grant, or evidence that 
the veteran lacked minimum service requirements or character 
of discharge.  38 C.F.R. § 3.957.  A compensable disability 
evaluation, continuously in effect for twenty or more years, 
will not be reduced except upon a showing of fraud.  
38 C.F.R. § 3.951.  

Medical History:  The veteran was granted service connection 
for PCC with HTN with a 20 percent evaluation effective from 
March 1984, and was granted service connection for PUD with a 
10 percent evaluation effective from April 1981.  Both grants 
are now protected under 38 C.F.R. §§ 3.951, 3.957.  

A private treating physician for the veteran reported in 
August 1988, that he had been seeing the veteran since 1981.  
There was a positive history for past peptic ulcer disease.  
In 1982, the veteran presented with abdominal pain, episodic 
facial flushing, insomnia, irritability, fluid retention with 
swelling of the abdomen and face and chemical studies were 
performed and were found to be normal.  Blood pressure 
throughout this time remained "minimally elevated."  Because 
of this, he underwent urinary catecholamine testing which was 
basically in the normal range.  Subsequent testing remained 
normal and blood pressure remained in the 140/90 range.  
There was a notable increase in symptoms in January 1984, 
eventually resulting in MIGB nuclear scanning, and this test 
was negative for PCC.  During this period he was tried on 
various medications and his blood pressure was well 
controlled.  Because of persistent symptoms, and failure to 
have a diagnosis, the veteran was referred for additional CT 
scanning in 1986, which was again negative for the presence 
of an adrenal tumor.  It was another private 
endocrinologist's impression that there was no evidence for 
PCC.  Blood pressure did quite well on medication and 
vasomotor reactivity seemed to be improved.  The veteran 
reported having continuing intermittent symptomatology and 
the physician wrote that this was confusing in light of 
laboratory studies.  

A private endocrinology consultation at the University of 
Texas in January 1991 resulted in a report of no biochemical 
evidence of PCC.  

In February 1991, the veteran was provided a private MIGB 
nuclear scan.  500 micro liters of radioactive material were 
introduced intravenously, and 48 and 72 hours later, anterior 
and posterior images of the chest, abdomen and pelvis were 
accomplished and showed no evidence of PCC.  

VA examination in April 1991 noted the veteran continued to 
have elevated blood pressure, and at times it would labile.  
He had other symptoms thought to be associated with labile 
hypertension, including recurring abdominal pain, flushing of 
the face and chest areas.  There were also complaints of 
headache, tachycardia and diarrhea alternating with 
constipation.  These symptoms had resulted in him receiving a 
presumptive diagnosis of PCC with HTN.  However, the veteran 
reported that his private treating internist and 
endocrinologist physicians had run many tests on him 
including CAT scans and biochemical tests and all which had 
failed to be conclusive, although some laboratory studies 
were slightly elevated.  It was noted the veteran had been 
treated in the Navy for peptic ulcer and that he had not had 
any significant recurrence for this, and was not ulcer 
medication.  He reported no significant indigestion but did 
report frequent stomachache and nausea.  Blood pressure upon 
examination was 130/90.  

A private endocrinology consultation in July 1991 noted that 
the veteran was initially believed to have PCC because of 
symptoms of tachycardia, headache, and labile (fluctuating) 
hypertension.  Previous MIGB nuclear scans from 1984, 1986 
and 1991 were negative.  Nonetheless, there remained some 
question about the diagnosis.  The veteran had also undergone 
two CT scans of the abdomen which had also been negative.  
Biochemical data was confusing, however.  The veteran 
complained of a wide array of symptoms which did not 
necessarily occur in spells or simultaneously.  He presented 
the doctor with 24-hour ambulatory blood pressure readings, 
and only five of them had a diastolic greater than 90.  He 
had reported episodic tachycardia and forceful heartbeats.  
There had also been episodic hypertension, headaches, and 
abdominal pain.  The endocrinologist felt that the veteran's 
description of symptoms did not suggest episodic PCC attacks 
or carcinoid (cancer).  He had been found to have duodenal 
ulcer by gastroscopy within the past several months and was 
on Zantac for this.  

A private MRI of the abdomen and pelvis in June 1991 revealed 
no masses or lesions on the kidneys or adrenal glands, liver, 
spleen or pancreas.  The impression was no definite mass 
lesions were identified to suggest PCC.  The adrenal glands 
appeared to be of normal size and configuration bilaterally.

An August 1991 report to the veteran from a private physician 
included a copy of recent multiple laboratory studies, and 
the veteran's physician reported that all of these tests 
showed within normal limits with no biochemical evidence of 
PCC or a carcinoid tumor.

A private CT scan of the abdomen and pelvis in February 1993 
revealed no evidence of intrahepatic masses or biliary duct 
dilation.  The right and left adrenal glands were within 
normal limits and size and shape as were the left and right 
kidneys.  There was renal function bilaterally, and no 
evidence of intraabdominal or retroperitoneal masses or 
lymphadenopathy.  The impression from this diagnostic study 
was "unremarkable."  

In May 1993, the veteran was provided a private 
esophagogastroduodenoscopy (EGD) with biopsies.  It was noted 
that previous EGD in July 1991 had revealed an ulcer at the 
duodenal second portion.  Current testing showed the gastric 
fundus, cardia and corpus, were within normal limits.  The 
antrum showed multiple erosions, especially at the prepyloric 
antrum.  The duodenal bulb also had scattered erosions with 
submucosal hemorrhage.  The second portion of the duodenum 
was within normal limits.

An October 1994 private EGD and colonoscopy with biopsy 
revealed the entire esophagus to the level of the 
gastroesophageal junction to be normal.  The proximal gastric 
mucosa was normal in appearance.  The distal stomach had a 
normal-appearing pylorus.  There were some mild inflammatory 
changes in the distal stomach, but no other abnormalities 
were appreciated.  There were no noted abnormalities 
identified from the duodenal bulb down to the 2nd, 3rd, and 
4th portions of the duodenum.  There were no mass lesions or 
ulcerations appreciated.  There were also no abnormalities at 
the gastroesophageal junction, cardia and fundus.  
Colonoscopy revealed a diminutive polyp and no other 
abnormalities other than some internal hemorrhoids.  The 
impression from EGD was mild antritis, but normal esophagus, 
pylorus, and duodenum.

In October 1994, a private gastric antrum biopsy revealed 
mild, non-specific chronic gastritis, and terminal ileum 
biopsy was normal for the small intestine.

In November 1996, the veteran was provided his initial VA 
examination for hypertension in conjunction with his pending 
claims for increase.  He reported that "in the past" he had 
occasional spells of rapid pulse and some flushing of the 
face and upper chest.  He reported that he had not had one of 
these attacks "since the late 1980's."  He reported that the 
"only thing he feels now is occasionally a pressure 
sensation, not a rapid pulse."  EKG and stress tests in the 
early 1990's were reported to be normal.  He had had 
occasional spikes in blood pressure, but blood pressure at 
the time of examination was reported as fairly well 
controlled by Quinidine.  The veteran was 232 pounds and 
multiple blood pressure testing revealed no systolic pressure 
over 138, and no diastolic pressure over 88.  There was no 
enlarged heart.  It was reported that private laboratory 
studies performed in 1996 were essentially normal, except for 
a high cholesterol count.  The diagnosis was that 
hypertension was controlled by medication.  

The veteran was also provided a VA examination of the stomach 
in November 1996.  The veteran's principal complaint was 
constant pain of the stomach of a mild to moderate nature.  
He reported that this discomfort was not related particularly 
to meals or any type of food or time of the day.  The veteran 
weighed 232 pounds and was not anemic and there was no 
periodic vomiting.  There had been no hematemesis since 1978, 
and there was no melena or dark stools.  It was noted that 
the last endoscopy performed in 1994 was normal except for 
mild enteritis, a rectal polyp and internal hemorrhoids.  The 
diagnosis was chronic peptic ulcer disease.  

The veteran was next examined by VA in December 2001.  The VA 
physician reviewed the veteran's claims folder and discussed 
his past medical history.  Private records from 1991 
reportedly revealed two ulcers in the duodenum, and in 1993 
endoscopies revealed erosive gastroduodenitis, and in 1994 
there was a finding of mild antritis, but otherwise normal.  
Colonoscopy in 1994 was also normal, but for a small rectal 
polyp.  A VA consultation in June 1998 included laboratory 
work with a normal complete blood count, normal liver 
function studies, and a normal urine for 5HIAA.  There had 
also been a normal complete blood count and liver function 
study performed privately in August 2000.  The veteran had 
last weighed 229 pounds, but weighed 270 pounds on current 
examination.  The veteran reported having occasional nausea, 
but no vomiting or hematemesis and no weight loss.  He 
reported occasional loose stools.  There was no epigastric 
tenderness upon examination, and no signs of anemia, with a 
normal current blood count.  

An EGD was recommended and performed by VA with biopsies the 
same month.  A detailed report of EGD revealed the esophageal 
mucosa was normal, the GE junction appeared intact, there was 
no evidence of ulceration or stricture, there was a small 
hiatal hernia, the stomach had normal gastric folds without 
any evidence of gastric ulceration, mass lesion or polyp, 
both duodenal bulb and post bulb or duodenal area were 
normal, and retroflex view of the fundus and cardia of the 
stomach also revealed no abnormality.  Several antral 
biopsies were taken for evaluation to rule out the 
possibility of Helicobacter pylori.  Evaluation of the biopsy 
samples revealed no evidence of active ulcer disease or 
Helicobacter pylori.  The veteran was also scheduled for VA 
endocrinology examination and follow on CT scan, but failed 
to appear therefor.  

In November 2002, the veteran was provided a rescheduled VA 
endocrinology examination.  His medical records were 
reviewed.  It was recorded that the historical basis for the 
original diagnosis of PCC was a lengthy history of mild 
hypertension, infrequent sweating and rare flushing of the 
face.  There was also abdominal pain which was related to 
gastritis or peptic ulcer disease.  It was noted that 
multiple previous workups by CT and MRI scans and an MIGB had 
all failed to reveal any PCC tumors.  Past testing had 
revealed some of the hormonal markers for PCC with elevated 
findings in urine tests.  Basic laboratory studies revealed 
that urinalysis was normal with no abnormal protein, glucose, 
or blood in the urine.  Chemistry profile revealed normal 
serum glucose, and liver function including alkaline 
phosphatase, was also normal.  24-hour urine studies taken at 
the time were also found to be normal.  The endocrinologist 
ordered an MRI of the pelvis and abdomen, and this was 
ordered as an "open" MRI since the veteran had been treated 
for psychotic symptoms and it was felt that this would be an 
easier procedure.  The veteran subsequently refused the open 
MRI.  The endocrinologist noted that multiple workups over 
the past many years had failed to locate any PCC tumors.  The 
veteran weighed 287 pounds and blood pressure was 152/91.  

There is on file a letter from the veteran to a private 
treating physician referring to the results of a 24-hour 
urine test.  The veteran expressed satisfaction that there 
was finally a definitive diagnosis of PCC, but in reviewing 
all private treatment records associated with this letter, 
the Board can find no confirmed diagnosis of PCC to which the 
veteran was referring.  There is an associated private 
fasting 24-hour urine laboratory study from December 2003 
which reveals high values for normetanephrine, total 
metaphrines, creatine and total catecholamines, but there is 
no clinical interpretation of the results of these tests on 
file.  

The veteran was provided another VA examination for ulcer in 
May 2004.  The claims folder was again provided to the 
physician for review.  The veteran's principal complaint was 
again constant abdominal ache, but no flare-ups, and not 
affected by meals.  There was no circulatory disturbance 
after meals or hypoglycemic reactions.  The veteran 
complained of occasional loose stools.  There was no nausea 
or vomiting.  The veteran weighed 281 pounds and complained 
that his weight gain from 218 pounds in 2000 was attributed 
to Zyprexa for psychosis.  He reported quitting this 
medication one year earlier because of weight gain.  The 
veteran underwent an upper GI series and no active ulceration 
or significant deformity of the duodenal bulb was identified, 
although there was edema of the post bulbar folds indicating 
some degree of duodenitis.  Other findings from examination 
were mild gastroesophageal reflux disease (GERD) without 
hiatal hernia, ulceration, or stricture.  

The veteran was provided another VA endocrinology examination 
in July 2004.  Review of the claims folder revealed that 
previous diagnostic impressions of PCC had been based on 
borderline laboratory study elevations, but that multiple CT 
and MRI scans of the abdomen and the pelvis done at multiple 
locations over the years had failed to ever locate any PCC 
tumors.  Symptoms continued to be occasional flushing, loose 
bowels, headache, but without weight loss.  The veteran was 
noted to be agitated upon examination and was noted to suffer 
from chronic schizophrenia.  Blood pressure was elevated 
above 150 for systolic, but below 100 for diastolic.  The 
impression was long-standing hypertension and PCC suspect.  
Additional diagnostic testing was discussed, but refused by 
the veteran.  

In July 2005, the veteran was provided private biopsies of 
the small bowel, gastric, right and left colon.  The findings 
from all biopsies were "no significant histopathologic 
changes."  The gastric biopsy was also negative for 
Helicobacter.  That same month, the veteran was also provided 
a private EGD.  Views of the stomach were unremarkable but 
did reveal mild gastritis.  Colonoscopy revealed sigmoid 
diverticulosis.  

In May 2004, the veteran was provided with another VA CT scan 
of the abdomen and pelvis.  The liver and spleen were normal 
with no mass in either organ.  Biliary ducts were not dilated 
and the gallbladder was normal in size with no evidence of 
stones.  The pancreas was normal in size and contained no 
mass or calcifications.  No mass was seen in either adrenal 
gland, and the kidneys were normal in size and position with 
no evidence of mass, stones, or hydronephrosis.  No abdominal 
or pelvic lymphadenopathy was observed and the prostate and 
seminal vesicles were normal.  There was no evidence of 
mesenteric scarring or deformity of the bowel loops by 
adhesions.  

Analysis:  As noted earlier in the decision, the veteran has 
long been in receipt of an award of service connection for 
PCC with HTN.  These disabilities have been rated together 
since PCC is known to be causally associated with high blood 
pressure.  The grant of service connection for each 
disability and the 20 percent combined evaluation are 
protected based upon their longevity.  

With respect to hypertension, the clinical evidence on file 
at all times during the pendency of this appeal would warrant 
no higher than a 10 percent evaluation in accordance with 
38 C.F.R. § 4.104, Diagnostic Code 7101 as a minimum 
evaluation for an individual who requires continuous 
medication for control.  Although there are some higher 
diastolic and systolic pressures throughout the veteran's 
lengthy clinical history, the veteran's numerous reported 
blood pressures on file during the pendency of the appeal 
clearly predominate at less than 100 for diastolic, and below 
160 for systolic.  At no time during the pendency of this 
appeal is the veteran's diastolic pressure showed to 
predominate at 110 or more nor is systolic pressure shown to 
predominate at 200 or more sufficient for the next higher 
20 percent evaluation.

With respect to PCC, the evidence on file shows that no PCC 
tumors have ever been identified at any time, despite 
multiple diagnostic studies as described and detailed above.  
Only certain urine and laboratory studies have demonstrated 
results which are indicative of PCC, but it is clear from a 
careful review of the significant clinical evidence on file 
that no confirmed diagnosis of PCC tumors of the adrenal 
glands or elsewhere has ever been made.  Nonetheless, the 
veteran's grant of service connection for this disorder is 
protected.  

PCC is so rare that there is no separate diagnostic criteria 
for it, and it has historically been rated by analogy to 
Addison's disease at 38 C.F.R. § 4.120, Diagnostic Code 7911.  
Because the adrenal glands which may be affected by PCC sit 
on top of and may adversely affect the kidneys, this rating 
by analogy is appropriate as potentially affecting an 
individual's endocrine system.  Although the rating criteria 
for Addison's disease was amended during the pendency of this 
appeal, the Board finds little substantive change to the 
essential factors provided for compensable evaluations.  
Rather, the newer criteria simply added definitions which 
were absent from the now superseded criteria.  The veteran 
has long been in receipt of a 20 percent combined evaluation 
for Addison's disease (and hypertension) which under the 
superseded criteria required fewer than three crises or less 
than five episodes of lesser symptomatology during any 12-
month period, or with symptoms such as weakness and 
fatigability, and continuous medication for control.  The 
newer criteria for a 20 percent evaluation requires one or 
two crises or two to four episodes during any 12-month 
period, or weakness and fatigability, or corticosteroid 
therapy required for control.  The newer criteria defines a 
crises as the rapid onset of peripheral vascular collapse 
with acute hypotension and shock with symptoms which might 
include anorexia, nausea, vomiting, dehydration, and it is 
clear that the clinical evidence on file shows that the 
veteran has never had symptoms from PCC which meet or even 
closely approximate the criteria for consideration of a 
crisis.  An episode, under the new criteria is a less acute 
and less severe event than a crisis and may consist of 
anorexia, nausea, vomiting, diarrhea, dehydration, weakness, 
malaise, orthostatic hypotension, or hypoglycemia but no 
peripheral vascular collapse.  Again, a careful review of the 
extensive medical record does not show that the veteran has 
had any particular panoply of symptoms at one time which 
would constitute an episode as defined under the criteria.  
Instead, the veteran is shown to have consistently complained 
of occasional flushing, spikes in blood pressure, headache, 
loose stools, and chronic abdominal pain.  It is noteworthy, 
however, that chronic abdominal pain and occasional loose 
stools might more likely be attributable to service-connected 
peptic ulcer disease which will be discussed below.  

The next higher 40 percent evaluation would require evidence 
of three crises or five or more episodes during any 12-month 
period.  It is certainly clear that the veteran does not meet 
or even closely approximate the criteria for the next higher 
40 percent evaluation for PCC.  PCC is properly evaluated by 
analogy to disease or disability of the endocrine system, but 
no disease or disability of the veteran's endocrine system is 
shown in any evidence on file.  A 10 percent evaluation is 
certainly warranted for the veteran's hypertension, and the 
currently assigned 20 percent evaluation is protected.  

With respect to peptic ulcer disease, the veteran is shown on 
multiple diagnostic studies to have had positive findings of 
ulcer and erosive changes upon some testing, and an absence 
of active ulcer at other times.  The principal complaint in 
this regard has been one consistently made by the veteran of 
a chronic low level of abdominal discomfort and pain.  The 
veteran has also routinely used medication for continuous 
control of peptic ulcer with good apparent result.  

The criteria for evaluation of ulcer at 38 C.F.R. § 4.114, 
Diagnostic Code 7305 provides that a 10 percent evaluation is 
warranted for symptoms which are mild with recurring symptoms 
once or twice yearly.  A 20 percent evaluation is warranted 
for recurring episodes of severe symptoms two or three times 
per year averaging 10 days in duration, or with continuous 
moderate manifestations.  The Board finds that all times 
during the pendency of this appeal, the veteran's chronic and 
constant moderate abdominal pain, coupled with findings in 
more recent years of chronic gastritis and/or duodenitis 
(which cannot be reasonably disassociated with long-standing 
peptic ulcer based upon the clinical evidence on file) more 
closely approximate the 20 percent evaluation on the basis of 
"continuous moderate manifestations."  However, at no time 
during the pendency of the appeal, has the veteran's ulcer 
problem been shown to be moderately severe with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes of ten days at least four times a 
year, sufficient for the next higher 40 percent evaluation.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
pheochromocytoma with hypertension is denied.

Entitlement to a 20 percent evaluation for peptic ulcer 
disease is granted.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


